                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    NOE SANCHEZ, JR. #64142-479                      §
                                                     §
    VS.                                              §              CIVIL ACTION NO. 4:21cv131
                                                     §        CRIMINAL ACTION NO.4:18cr125(1)
    UNITED STATES OF AMERICA                         §

                                        ORDER OF DISMISSAL

            This civil action was referred to United States Magistrate Judge Kimberly C. Priest Johnson.

    The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

    and recommendations for the disposition of such action, has been presented for consideration. No

    objections were timely filed. The Court concludes that the findings and conclusions of the

    Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.
.
            It is therefore ORDERED the motion to vacate, set aside, or correct sentence is

    DISMISSED without prejudice. It is further ORDERED all motions by either party not previously

    ruled on are hereby DENIED.

          SIGNED this 6th day of May, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
